This case was presented on the appeal with that of State exrel. Dunbar v. Shields, ante, page 143, 248 P. 403. In this case, the city of Seattle seeks to recover its proportionate share of the interest involved on the delinquent personal property tax *Page 701 
collection made by the county treasurer, considered in the other case. The law applicable and the controlling facts are the same here as there, and, upon the authority of the decision in that case, the judgment appealed from in this case is affirmed.